Citation Nr: 1219976	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  

In his June 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In an October 2011 letter, he was notified that his hearing had been scheduled.  In a subsequent October 2011 statement, the Veteran stated that he wished to withdraw his request for a hearing.  So his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The RO certified this appeal to the Board in April 2009.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in April 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9, subsection d.  

The adjudication of a claim for service connection for a disorder resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the veteran was exposed to asbestos during his or her active military service; (2) development has been accomplished sufficiently to determine whether the veteran was exposed to asbestos either before or after his or her active military service; and, (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at subsection (h).

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the veteran's current disorder, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, 4 Vet. App. at 428.

In this case, the record shows that the RO has not complied with the M21-1MR procedures.  The Board acknowledges that the Veteran did receive the appropriate questionnaire regarding his asbestos exposure; however, the RO did not perform thorough development following receipt of this information.  
Specifically, the Veteran has a current diagnosis of asbestosis from a VA examination dated in May 2006.  The Veteran asserts that he was exposed to asbestos while working in federal buildings during his active military service as a typist/clerk.  The Veteran's DD-214 Form confirms that his Military Occupational Specialty (MOS) was typist/clerk.  However, to date, the claims file does not contain a formal written determination by the RO regarding whether the Veteran was exposed to asbestos before, during, and/or after his active military service.  The Board finds that the RO/AMC must conduct additional development, and then provide this written determination regarding the Veteran's asbestos exposure.  Additionally, if the RO/AMC determines that the Veteran was exposed to asbestos during his active military service, then the RO/AMC should also schedule the Veteran for a VA examination to determine if the Veteran's asbestosis is related to this presumed asbestos exposure.  The Veteran has never received a medical opinion for this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Additionally, the claims file currently contains a December 1998 Social Security Administration (SSA) decision awarding the Veteran disability benefits.  The decision does not state which disabilities were involved.  Thus, these SSA records may be pertinent to the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of potentially relevant SSA records, it must seek to obtain those records before proceeding with the appeal.  Id.; see Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  There is no indication that the RO requested the Veteran's SSA records.  Thus, because the SSA records may be relevant to the adjudication of the Veteran's appeal, the Board finds that a remand is warranted in order to attempt to obtain the records.  See 38 C.F.R. § 3.159(c)(2) (2011).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee, are dated from July 2004.  The most recent outpatient treatment records from the VA Community-Based Outpatient Clinic (CBOC) in Chattanooga, Tennessee, are dated from March 2010.  On remand, all pertinent records since these dates should be obtained and added to the claims file.  The Veteran's private records should also be updated.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Nashville, Tennessee, VAMC since July 2004 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Chattanooga, Tennessee, CBOC since March 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and update the Veteran's private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Request from SSA the records pertinent to the December 1998 decision, which awarded the Veteran disability benefits, to include the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  The RO/AMC should determine whether or not the Veteran's military records demonstrate evidence of asbestos exposure during his active military service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the Veteran's claimed diseases.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The RO/AMC must then make a specific written determination as to whether the Veteran was exposed to asbestos before, during, and/or after his military service.  

5.  If the RO/AMC finds that the Veteran was exposed to asbestos during his active military service, then the RO/AMC should schedule the Veteran for a VA examination.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed asbestosis was incurred during his active military service, to include his presumed in-service asbestos exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements.  Please comment on the progression of the disorder, and whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011). 

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  Readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


